PER CURIAM.
Noah Boldon petitions this court for a writ of mandamus, complaining of the trial court’s failure to rule on his motion to withdraw his plea. However, it appears that the motion was made at a time when petitioner was represented by counsel in the trial court and therefore the trial judge was within his discretion to treat the motion as a nullity and disregard it. Smith v. State, 444 So.2d 542, 547 (Fla. 1st DCA 1984).
The petition for writ of mandamus is DENIED.
ALLEN, WEBSTER and VAN NORTWICK, JJ„ concur.